NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CERNER CORPORATION,
Plaintiff-Appellant, ‘
V.
VISICU, INC.,
Defendcmt-Cross Appellcmt.
2011-1209, -1210 _
Appeals from the United States District Court for the
Western District of Missouri in case n0. 04-CV-1033,
Judge Gary A. Fenner.
ON MOTION
w oRDER
Cerner Corporation moves for a 60-day extension of
time, until July 15, 2011, to file its brief due to settlement
negotiations
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

oERNER come v. vision 2
FoR THE CoURT
"AY 09 2911 /S/ gran H0rba1y
Date J an Horba1y
Cierk
cci Bart A. Starr, Esq.
Co1in G. Sandercock, Esq. F"_Eo
U l
S21 `sTEiz)‘l`i|§Bgli:AiP¢i’1izAc'iJslTF0R
mv 0i9V2o11
JAN|'lDRBAL¥
U.Bl(